Citation Nr: 9916069	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought.  
The veteran, who had active service from October 1965 to 
January 1967, appealed that decision.



FINDINGS OF FACT

1.  The veteran was diagnosed with an emotionally unstable 
personality, passive-dependent type, a personality disorder, 
during active service.

2.  The veteran has several physical nonservice-connected 
disabilities, including residuals of a myocardial infarction.

3.  Many years after service, the veteran has been diagnosed 
with depression secondary to his nonservice-connected 
disabilities.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

An October 1966 report noted that the veteran had seen a 
psychiatrist several times before then, with complaints of 
headaches, insomnia and extreme nervousness.  The veteran's 
service medical records reveal that he was separated from 
service as a result of an emotionally unstable personality, 
passive-dependent type, a personality disorder.

Post-service medical records reflect that the veteran was 
severely injured in a motor vehicle accident in 1984.  
Residuals from that accident have continued to the current 
time, and include a posttraumatic seizure disorder and 
cognitive deficits.  In February 1988, the veteran suffered a 
myocardial infarction.  In July 1989, the veteran sought VA 
treatment for angina.  

The veteran filed this current claim for service connection 
in July 1997.  At that time, he informed the RO that he had 
received treatment within one year following his separation 
from active service at the VA medical center in Indianapolis, 
Indiana.  Thereafter, the RO requested treatment records from 
the VA medical center in Indianapolis.  However, there were 
no treatment records pertaining to the veteran dating from 
the 1960s from that facility.

As a result of this claim, the RO afforded the veteran a VA 
examination in September 1997.  The VA examiner noted the 
veteran's military history, including his in-service visit 
with a psychiatrist.  In addition, the veteran's past medical 
history was reviewed, including the motor vehicle accident 
and resulting disabilities, heart disease, and the myocardial 
infarction.  More recently, the veteran reported feeling a 
bit anxious, but better than previously.  An eight-month 
history of the use of Prozac was noted.

Upon mental status examination, the veteran was described as 
agreeable and cooperative, but speech was remarkable for 
significant anomia.  Significant difficulty with word finding 
problems was also noted.  Mood was characterized as anxious, 
and immediate recall was 3/3, with short-term recall of only 
1/3.  As a result of the examination, the veteran was 
diagnosed with depression secondary to general medical 
illnesses along Axis I.  No Axis II diagnosis was made.  The 
examiner recommended that the veteran continue with 
antidepressants prescribed by a neurologist, which had 
greatly helped with major depression.

In light of the above, the Board must conclude that the 
veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  In this respect, 
the Board would initially note that developmental or 
congenital disorders, such as personality disorders, are not 
service connectable.  See 38 C.F.R. §§ 3.303 (c), 4.9 (1998).  
Thus, to whatever extent the veteran had a personality 
disorder diagnosis in service, such is not amenable to 
service connection.

In addition, the Board would note that the veteran was not 
diagnosed with depression until more than three decades after 
his separation from service.  In this respect, while the 
veteran related that he received VA psychiatric treatment 
within one year following his separation from service, the VA 
medical center did not have any records pertaining to the 
veteran dating from the 1960s.  

Further, the examiner who conducted the September 1997 VA 
examination did not establish a nexus between the current 
diagnosis of depression and his in-service diagnosis.  To the 
contrary, the examiner established a nexus between the 
current diagnosis of depression to nonservice-connected 
disabilities.  Only the veteran has provided a nexus between 
his current diagnosis of depression and his in-service 
diagnosis of emotionally unstable personality, passive-
dependent type.  However, as a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

In the absence of a nexus between a current diagnosis of 
depression and his in-service diagnosis, the Board must find 
this claim to be not well grounded, and must deny it on this 
basis.  In doing so, the Board notes that it has not been 
made aware of any outstanding evidence which could serve to 
well ground the veteran's claim for service connection.  In 
any event, the VA has no duty to assist in the absence of a 
well-grounded claim.  Epps, 126 F.3d at 1468; Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).  Finally, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for the 
benefit sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

